

117 S2542 IS: American Grown Act
U.S. Senate
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2542IN THE SENATE OF THE UNITED STATESJuly 29, 2021Mr. Sullivan (for himself, Mr. King, Mrs. Feinstein, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require that certain agencies only procure cut flowers and cut greens grown in the United States, and for other purposes.1.Short titleThis Act may be cited as the American Grown Act.2.Limitation on procurement(a)DefinitionsIn this section:(1)Covered agencyThe term covered agency means—(A)the Executive Office of the President;(B)the Department of Defense; and(C)the Department of State.(2)Covered entityThe term covered entity means—(A)a foreign government; and(B)an agent of a foreign principal (as defined section 1 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C 611)). (3)Cut flowerThe term cut flower means a flower removed from a living plant for decorative use.(4)Cut greenThe term cut green means a green, foliage, or branch removed from a living plant for decorative use.(5)Qualifying areaThe term qualifying area means—(A)a State;(B)the District of Columbia;(C)a territory or possession of the United States; or(D)an area subject to the jurisdiction of a federally recognized Indian Tribe. (b)Requirement(1)In generalFunds appropriated or otherwise available to a covered agency may only be used for the procurement of a cut flower or cut green if the cut flower or cut green is grown in a qualifying area.(2)ApplicabilityThis subsection shall apply to a procurement made or contracted for—(A)in the United States; and(B)on or after the date that is 1 year after the date of enactment of this Act.(c)Gifts for display(1)In generalA covered agency may only accept a gift of a cut flower or cut green that is not grown in a qualifying area from a covered entity for the purpose of displaying the cut flower or cut green if—(A)the origin of the cut flower or cut green is clearly displayed at the time of delivery; and(B)at the time of delivery, the covered agency procures an additional cut flower or cut green that is grown in a qualifying area to display during the period of display of the gift.(2)RequirementA covered agency that accepts a gift of a cut flower or cut green from a covered entity under paragraph (1) shall clearly display the origin of the cut flower or cut green during the period of display of the cut flower or cut green.